DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 10/12/2021.
Claim 2 is canceled.
New claim 23 is added.   
Claims 1 and 3-22 are pending.
Specification
The objection to the disclosure for containing embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amendment to the specification. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey W. Childers on 12/21/2021.



The current listing of claims below replaces all previous versions of the claims.
Claim 1.	 (Currently amended)	A method for treating a condition selected from migraine, nausea, emesis, pain, pruritus, epilepsy, headache, and anxiety, the method comprising buccally, sublingually, or intranasally administering a prodrug of propofol, or a pharmaceutically acceptable salt thereof, to a subject in need of treatment thereof in an amount sufficient to deliver a therapeutically effective amount of propofol to the subject, wherein the prodrug of propofol is a compound of Formula (I): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Formula (I);
wherein each Z is independently selected from the group consisting of hydrogen, an alkali metal, and an amine.
Claim 2.	 (Canceled)

Claim 3. 	(Previously presented) The method of claim 1, wherein the alkali metal is sodium.  

Claim 4.	 (Currently amended)	The method of claim 1, wherein the compound of Formula (I) 

Claim 5. 	(Currently amended)	The method of claim 1, wherein the compound of Formula (I) 

Claim 6. 	(Currently amended) The method of claim 1, wherein the compound of Formula (I) 

Claim 7. 	(Currently amended) The method of claim 1, wherein the method comprises administering the compound of Formula (I) 

Claim 8. 	(Original) The method of claim 7, wherein the buccal, sublingual, or nasal spray composition comprises a propellant.

Claim 9. 	(Original) The method of claim 8, wherein the propellant is selected from the group consisting of a hydrofluorocarbon, a linear or branched C3 to C8 hydrocarbon, and combinations thereof.

Claim 10. 	(Original) The method of claim 9, wherein the linear or branched C3 to C8 hydrocarbon is elected from the group consisting of propane, n-butane, iso-butane, n-pentane, iso-pentane, neo-pentane, and combinations thereof.

Claim 11. 	(Original) The method of claim 7, wherein the buccal, sublingual, or nasal spray composition comprises a polar solvent.

Claim 12. 	(Original) The method of claim 11, wherein the polar solvent is selected from the group consisting of water, linear or branched C2 to C18 alcohols, C2 to C8 polyalcohols, polyethyleneglycols, and combinations thereof.

Claim 13. 	(Original) The method of claim 7, wherein the buccal, sublingual, or nasal spray composition comprises an absorption or permeability enhancing agent.



Claim 15.	 (Original) The method of claim 7, wherein the buccal, sublingual, or nasal spray composition further comprises an antioxidant.

Claim 16. 	(Original) The method of claim 15, wherein the antioxidant is selected from the group consisting of ascorbyl palmitate, alpha tocopherol, butylated hydroxyanisole, fumaric acid, and combinations thereof.	

Claim 17. 	(Original) The method of claim 7, wherein the buccal, sublingual, or nasal spray composition further comprises a flavoring agent.

Claim 18.	 (Original) The method of claim 17, wherein the flavoring agent is selected from the group consisting of synthetic or natural oil of peppermint, one or more citrus oils, one of more fruit flavors, one or more sweeteners, and combinations thereof.

Claim 19. 	(Currently amended) The method of claim 1, wherein the  comprises neuropathic pain

Claim 20. 	(Currently amended) The method of claim [[19]]1, wherein the headache is a cluster headache.

non-oral pharmaceutical composition for buccally, sublingually, or intranasally administering a prodrug of propofol, or a pharmaceutically acceptable salt thereof, to a subject in need of treatment thereof in an amount sufficient to deliver a therapeutically effective amount of propofol to the subject, wherein the prodrug of propofol is a compound of Formula (I): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Formula (I);
wherein each Z is independently selected from the group consisting of hydrogen, an alkali metal, and an amine.
	
Claim 22. 	(Canceled)		

Claim 23. 	(Canceled)

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the closest prior art, Stella et al. (US 6,204,257 B1), teaches an oral composition comprising the propofol of formula (I) of claim 1 for oral administration while the claimed composition is for buccal or intranasal or sublingual administration, where the buccal or nasal route provides rapid delivery of the propofol of formula (I), fospropofol, to the brain without first passing through liver metabolism (applicants specification at page 46, line 10 to page 47, line 2; page 5, lines 13-22).   


Rejoinder
Withdrawn claim 21, though directed to composition, has been finally examined with the method claim 1 because the composition of claim 21 has been amended to say that it is a non-oral composition.   Because the closest prior art is an oral composition and because the as filed specification teaches that nasal and buccal composition demonstrate rapid delivery of the fospropofol to the brain for treatment of most acute disorders such as epilepsy (nasal) and sustained/controlled delivery (buccal).  The restriction is withdrawn and the remaining withdrawn claim 21 after the amendment is rejoined with claim 1 and fully examined for patentability.
Based on the allowance of withdrawn claim 21, the restriction requirement as set forth in the Office action mailed on 10/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613